01-1535-cr(L) (4thA)
In re Terrorist Bombings of U.S. Embassies (Fourth Amendment Challenges)



                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                                August Term, 2007

(Argued: December 10, 2007                                                 Decided: November 24, 2008)

                      Docket Nos. 01-1535-cr (L), 01-1550-cr (con), 01-1553-cr (con),
                           01-1571-cr (con), 05-6149-cr (con), 05-6704-cr (con)

In re TERRORIST BOMBINGS OF U.S. EMBASSIES IN EAST AFRICA (FOURTH AMENDMENT CHALLENGES),

UNITED STATES OF AMERICA ,

                         Appellee,
                 v.

MOHAMED SADEEK ODEH , also known as Abu Moath, also known as Noureldine, also known as
Marwan, also known as Hydar, MOHAMED RASHED DAOUD AL -’OWHALI, also known as Khalid Salim
Saleh Bin Rashed, also known as Moath, also known as Abdul Jabbar-Ali Abel-Latif, WADIH EL HAGE
also known as Abdus Sabbur,

                         Defendants-Appellants,

KHALFAN KHAMIS MOHAMED , also known as Khalfan Khamis,

                         Defendant.


Before: FEINBERG , NEWMAN , and CABRANES, Circuit Judges.

        Defendants appeal from judgments of conviction entered by the United States District Court

for the Southern District of New York (Leonard B. Sand, Judge) following a jury trial in which they were

found guilty of offenses arising from their involvement in an international conspiracy—led by Osama

Bin Laden and organized through the al Qaeda terrorist network—to kill American citizens and destroy

American facilities across the globe. Defendant-appellant El-Hage, a citizen of the United States,

contends, inter alia, that evidence obtained overseas without a warrant should have been suppressed

                                                         1
from his trial. We see no merit in this challenge, affirm El-Hage’s conviction, and remand his case only

for the purpose of re-sentencing for the reasons stated in this opinion and in In re Terrorist Bombings of

U.S. Embassies in East Africa, __ F.3d __ (2d Cir. 2008) filed today.

                                                DAVID RASKIN and LESLIE C. BROWN , Assistant United States
                                                      Attorneys (Michael J. Garcia, United States Attorney, on
                                                      the brief, Iris Lan, David O’Neil, Katherine Polk Failla,
                                                      Celeste L. Koeleveld, Assistant United States Attorneys,
                                                      of counsel), United States Attorney’s Office for the
                                                      Southern District of New York, New York, NY, for
                                                      Appellee United States of America.

                                                JAMES E. NEUMAN , New York, NY, for Defendant-Appellant
                                                       Mohamed Sadeek Odeh.

                                                FREDERICK H. COHN , New York, NY, for Defendant-Appellant
                                                      Mohamed Rashed Daoud Al-’Owhali.

                                                JOSHUA L. DRATEL and SAM A. SCHMIDT (Erik B. Levin, Renita
                                                      K. Thukral, Meredith S. Heller, of counsel), New York,
                                                      NY, for Defendant-Appellant Wadih El Hage.


JOSÉ A. CABRANES, Circuit Judge:

         Defendant-appellant Wadih El-Hage, a citizen of the United States, challenges his conviction in

the United States District Court for the Southern District of New York (Leonard B. Sand, Judge) on

numerous charges arising from his involvement in the August 7, 1998 bombings of the American

Embassies in Nairobi, Kenya and Dar es Salaam, Tanzania (the “August 7 bombings”).1 In this

opinion we consider El-Hage’s challenge to the District Court’s denial of his motion to suppress

evidence obtained by the government from an August 1997 search of his residence in Nairobi, Kenya

and electronic surveillance of telephone lines—land-based and cellular—conducted in Kenya between

August 1996 and August 1997. Other challenges and those of El-Hage’s co-defendants, Mohamed



         1
           For a detailed description of the factual background and procedural history of this case, see In re Terrorist
Bombings of U.S. Embassies in East Africa, __ F.3d __ (2d Cir. 2008).
                                                                2
Sadeek Odeh and Mohamed Rashed Daoud Al-’Owhali, are considered in two separate opinions filed

today, In re Terrorist Bombings of U.S. Embassies in East Africa, __ F.3d __ (2d Cir. 2008), and In re Terrorist

Bombings of U.S. Embassies in East Africa (Fifth Amendment Challenges), __ F.3d __ (2d Cir. 2008).

        El-Hage contends that the District Court erred by (1) recognizing a foreign intelligence

exception to the Fourth Amendment’s warrant requirement, (2) concluding that the search of El-Hage’s

home and surveillance of his telephone lines qualified for inclusion in that exception, and (3) resolving

El-Hage’s motion on the basis of an ex parte review of classified materials, without affording El-Hage’s

counsel access to those materials or holding a suppression hearing. Because we hold that the Fourth

Amendment’s requirement of reasonableness—and not the Warrant Clause—governs extraterritorial

searches of U.S. citizens and that the searches challenged on this appeal were reasonable, we find no

error in the District Court’s denial of El-Hage’s suppression motion. In addition, the District Court’s

ex parte, in camera evaluation of evidence submitted by the government in opposition to El-Hage’s

suppression motion was appropriate in light of national security considerations that argued in favor of

maintaining the confidentiality of that evidence. El-Hage’s challenge to his conviction is therefore

without merit.

                                           I.   BACKGROUND

A.      Factual Overview

        American intelligence became aware of al Qaeda’s presence in Kenya by mid-1996 and

identified five telephone numbers used by suspected al Qaeda associates. United States v. Bin Laden, 126

F. Supp. 2d 264, 269 (S.D.N.Y. 2000). From August 1996 through August 1997, American intelligence

officials monitored these telephone lines, including two El-Hage used: a phone line in the building

where El-Hage lived and his cell phone. See id. The Attorney General of the United States then

authorized intelligence operatives to target El-Hage in particular. Id. This authorization, first issued on


                                                       3
April 4, 1997, was renewed in July 1997. Id. Working with Kenyan authorities, U.S. officials searched

El-Hage’s home in Nairobi on August 21, 1997, pursuant to a document shown to El-Hage’s wife that

was “identified as a Kenyan warrant authorizing a search for ‘stolen property.’” Id. At the completion

of the search, one of the Kenyan officers gave El-Hage’s wife an inventory listing the items seized

during the search. Id. El-Hage was not present during the search of his home. Id. It is uncontested

that the agents did not apply for or obtain a warrant from a U.S. court.

B.       El-Hage’s Pretrial Motion to Suppress Evidence Obtained from His Residence and
         Telephones in Kenya

         El-Hage filed a pretrial motion pursuant to the Fourth Amendment2 for the suppression of (1)

evidence seized during an August 1997 search of his home in Nairobi and the fruits thereof; (2)

evidence obtained through electronic surveillance of four telephone lines, including the telephone for

his Nairobi residence and his Kenyan cellular phone, conducted between August 1996 and August

1997; and (3) tape recordings or summaries of telephone conversations resulting from electronic

surveillance of El-Hage’s home in Arlington, Texas, conducted in August and September 1998

pursuant to the Foreign Intelligence Surveillance Act of 1978 (“FISA”), Pub. L. No. 95-511, 92 Stat.

1783 (codified as amended at 50 U.S.C. §§ 1801 et seq.). El-Hage urged the suppression of the evidence

resulting from the search of his Nairobi home and surveillance of his Kenyan telephone lines

(collectively, the “Kenyan searches”) on the grounds that neither search was authorized by a valid

warrant and, in the alternative, that the searches were unreasonable. With respect to the electronic

surveillance of his home in Texas, El-Hage maintained that the government failed to comply with

certain safeguards set forth in FISA. To establish a factual record for the resolution of his motion, El-


         2
           The Fourth Amendment provides that “[t]he right of the people to be secure in their persons, houses, papers,
and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon
probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons
or things to be seized.” U.S. Const. amend. IV.

                                                             4
Hage requested a hearing before the District Court.

        The government opposed El-Hage’s motion on the ground that the Fourth Amendment’s

warrant requirement is inapplicable to overseas searches conducted for the purpose of gathering foreign

intelligence. It also asserted that the need for an evidentiary hearing probing the basis for the Kenyan

searches was outweighed by the need to maintain the confidentiality of the underlying intelligence.

With respect to evidence obtained pursuant to the FISA-authorized surveillance of El-Hage’s Texas

home, however, the government “assured the [District] Court that it d[id] not intend to offer any of

this evidence in its case-in-chief and . . . also indicated that there [we]re no fruits from the FISA tree

with respect to [E]l[-] Hage.” United States v. Bin Laden, No. 98 Cr. 1023, 2001 WL 30061, at *5

(S.D.N.Y. Jan. 2, 2001) (quoting Letter from Assistant United States Attorney Kenneth M. Karas to the

District Court dated Oct. 23, 2000) (internal quotation marks omitted). Based on the government’s

representations, El-Hage withdrew his suppression motion insofar as it related to the surveillance of his

Texas home.3 See Bin Laden, 2001 WL 30061, at *5.

C.      The District Court’s Decision

        The District Court denied El-Hage’s request for a suppression hearing in open court, choosing

instead to resolve the motion based on an in camera, ex parte review of the government’s submissions,

which included classified materials relating to the Kenyan searches. In an Opinion dated December 5,

2000, the District Court explained that its decision to forgo an adversarial hearing was based on (1) the

need to maintain the confidentiality of the relevant classified materials and (2) the limited scope of the

factual inquiry necessary to resolve the motion. Bin Laden, 126 F. Supp. 2d at 287. First, the District

Court was persuaded by the government’s representations that al Qaeda posed an “ongoing threat” to

the United States and that disclosure of the sensitive material underlying the Kenyan searches would



        3
            Accordingly, the propriety of the Texas surveillance is not before us on this appeal.
                                                                5
have a “potentially damaging impact . . . on existing foreign intelligence operations.” Id. Second, the

District Court construed the issues presented by El-Hage’s motion as “predominantly legal,” requiring

only a “limited factual inquiry.” Id. Because El-Hage’s motion did not turn on the resolution of

factual disputes, the District Court concluded that “the benefit of holding an adversary hearing was

substantially lessened.” Id. Taking these two factors into account, the District Court concluded that an

in camera, ex parte review of the relevant evidence—and not an adversarial hearing in open court—was

warranted.

        Turning to the merits of El-Hage’s motion, the District Court recognized the novelty of the

issue before it—that is, “whether an American citizen acting abroad on behalf of a foreign power may

invoke the Fourth Amendment, and especially its warrant provision, to suppress evidence obtained by

the United States in connection with intelligence gathering operations.” Id. at 270. Relying principally

on Justice Black’s plurality opinion in Reid v. Covert, 354 U.S. 1, 7 (1957) (concluding that Fifth and Sixth

Amendment protections extend to U.S. citizens on foreign territory), the District Court determined that

the protections articulated in the Fourth Amendment apply in some form to U.S. citizens, such as El-

Hage, when they are abroad. See Bin Laden, 126 F. Supp. 2d at 270-71. The District Court qualified its

determination, however, explaining that the “extent” of the Fourth Amendment’s protections and, in

particular, the “applicability” of the Fourth Amendment’s Warrant Clause remained “unclear.” Id. at

271.

        Without determining whether warrants are generally required for overseas searches involving

U.S. citizens, the District Court concluded that even if the warrant requirement applied, the bulk of the

Kenyan searches would not be subject to it, based on the Court’s determination that an exception for

searches conducted to gather foreign intelligence existed. Id. at 277-82. The District Court

acknowledged that the Supreme Court has left unresolved the issue of the applicability of the warrant


                                                     6
requirement and the existence of a foreign intelligence exception. Id. at 271 (citing United States v. United

States District Court (Keith), 407 U.S. 297, 321-22 (1972) (holding that no warrant exception existed for

“domestic security” surveillance but explicitly stating that the Court had “not addressed, and

express[ed] no opinion as to, the issues which may be involved with respect to activities of foreign

powers or their agents”)). Noting pre-FISA precedents from the Third, Fourth, Fifth, and Ninth

Circuits, the District Court observed that courts had “affirmed the existence of a foreign intelligence

exception to the warrant requirement for searches conducted within the United States which target

foreign powers or their agents.” Id. The District Court could find no authority, either within or beyond

our Circuit, for the proposition that this exception applied overseas. Id. at 272. Faced with this dearth

of authority, the District Court identified three factors set forth in the pre-FISA precedents that gave

rise to the recognition of a foreign intelligence exception in those cases: (1) the President’s power to

conduct foreign relations, (2) the costs of imposing a warrant requirement, and (3) the absence of

warrant procedures. Id. at 272-77. It then applied these factors to the context of gathering foreign

intelligence overseas to determine whether an exception should be recognized in that context.

        Evaluating the first factor—the President’s authority over international relations—the District

Court noted the long line of cases recognizing the “constitutional competence of the President in the

field of foreign affairs” generally and the “power over foreign intelligence collection” specifically. Id. at

272. While noting that this authority does not exempt the President from compliance with other

provisions of the Constitution, the District Court observed that foreign intelligence gathering

unauthorized by warrants had been an “established practice of the Executive Branch for decades,” id. at

273, and that Congress had not attempted to impose restrictions on that practice when implemented

overseas, despite having adopted restrictions in FISA on foreign intelligence gathering conducted

domestically, id. The District Court also noted that the Supreme Court had not expressed disapproval


                                                      7
of the practice. Id. In light of the Constitution’s grant of authority over foreign affairs to the President,

the President’s longstanding assertion of that authority, and the apparent acquiescence of Congress and

the Supreme Court to that authority, the District Court determined that this factor weighed in favor of

recognizing an exception to the warrant requirement.

        Turning next to the costs arising from imposing a warrant requirement, the District Court

identified authority set forth by the Supreme Court and by our Circuit, recognizing that “when the

imposition of a warrant requirement proves to be a disproportionate and perhaps even disabling

burden on the Executive, a warrant should not be required.” Id. Imposing a warrant requirement on

foreign intelligence searches conducted abroad would, in the District Court’s view, impose such a

burden on the President because obtaining a warrant would (1) delay executive action, (2) jeopardize

the confidentiality of sensitive information, and (3) possibly disrupt cooperative relationships with

foreign powers fearful of inadvertent disclosures in the course of U.S. court proceedings. Id. at 274-75.

This factor, therefore, also supported recognition of an exception for the overseas searches at issue.

        Finally, the District Court observed that procedures for obtaining warrants to conduct overseas

searches did not exist, noting “there is presently no statutory basis for the issuance of a warrant to

conduct searches abroad.” Id. at 275. According to the Court, the government could not be expected

to rely on existing warrant procedures geared toward domestic searches, which were ill-suited to the

needs of foreign intelligence gathering conducted overseas for two reasons: (1) U.S. courts lack

jurisdiction to issue such warrants and (2) the probable cause and notice requirements, integral to U.S.

warrant procedures, would undermine the timeliness and effectiveness of covert intelligence gathering

abroad. Id. at 276 & n.14. This factor, combined with the previous two, persuaded the District Court

that an exception to the Fourth Amendment’s warrant requirement existed for “searches targeting

foreign powers (or their agents) which are conducted abroad.” Id. at 277.


                                                     8
        The District Court then defined the scope of the foreign intelligence exception “to include only

those overseas searches, [1] authorized by the President (or his delegate, the Attorney General), which

are [2] conducted primarily for foreign intelligence purposes and which [3] target foreign powers or

their agents.” Id. With respect to the latter two criteria, the District Court found, based on its in camera,

ex parte review of the classified evidence, that the primary purpose of the Kenyan searches was to

obtain foreign intelligence pertaining to the activities of Osama Bin Laden and al Qaeda, id. at 278-79,

and the government had probable cause to believe that El-Hage was an agent of a foreign power,

specifically al Qaeda, id. at 277-78. Only a portion of the surveillance, however, satisfied the first

criterion. The District Court noted that even though the Kenyan telephone lines were monitored from

August 1996 through August 1997, the Attorney General had not given her express authorization to

conduct this surveillance until April 1997, eight months after it was already underway. Id. at 279.

Accordingly, the District Court ruled that the telephone surveillance conducted between April and

August 1997 and the search of El-Hage’s Nairobi residence in August 1997 qualified for the foreign

intelligence exception to the warrant requirement, but the pre-April 1997 surveillance did not. Id.

        The District Court nevertheless declined to suppress the fruits of the pre-April 1997

surveillance on the grounds that (1) doing so would not deter official misconduct and (2) the

government acted in good faith. Id. at 282. Relying on precedents of the Supreme Court and this

Court, the District Court reasoned that the “main purpose of the exclusionary rule is deterrence,” id. at

282, and suppression is not warranted when “it would achieve little or no deterrence,” id. at 283

(quoting United States v. Ajlouny, 629 F.2d 830, 840 (2d Cir. 1980)). In light of the government’s strong

interest in gathering intelligence on the activities of al Qaeda, the District Court concluded that the pre-

April 1997 surveillance was primarily for the purposes of foreign intelligence rather than criminal

investigation and, consequently, would have occurred even if the government knew that any evidence


                                                      9
thereby obtained would be excluded from any future criminal trial. Id. at 283. Because the deterrence

would be limited, the District Court invoked the “good faith” exception to the exclusionary rule, as set

forth by the Supreme Court in United States v. Leon, 468 U.S. 897 (1984), and Illinois v. Krull, 480 U.S. 340

(1987), as another ground for denying suppression. 126 F. Supp. 2d at 283. The District Court found

reasonable, if ultimately inaccurate, the government’s belief that it did not need authorization to

conduct surveillance on the Kenyan telephones in the absence of controlling precedent to the contrary

and in light of the primary purpose of the surveillance, which was to obtain foreign intelligence. Id. at

284. Accordingly, the District Court was “persuaded that the officials who conducted the electronic

surveillance operated under an actual and reasonable belief that Attorney General approval was not

required prior to April 4, 1997,” id., and, on that basis, the District Court declined to suppress the

surveillance conducted between April and August 1997 as fruits of the pre-April 1997 surveillance.

         The District Court then considered whether the Kenyan searches satisfied the Fourth

Amendment’s core requirement of reasonableness. The District Court explained that even if the

Warrant Clause was inapplicable, the Kenyan searches were nevertheless subject to the Fourth

Amendment’s requirement that searches be reasonable. Id. Turning first to the search of El-Hage’s

Nairobi home, the District Court rejected El-Hage’s argument that because the search invaded the

“sanctity of the home” it was per se unreasonable, id. at 284-85, concluding, on the basis of the “limited

scope and overall nature of the search,” that the residential search was “executed in a reasonable

manner,” id. at 285. The District Court then evaluated the telephone surveillance, which it found was

of a constant duration for the period in question. Id. at 285-86. While the “excessive length” and

ineffective “minimization”4 of government surveillance are factors that often weigh in favor of finding


         4
           The government’s obligation to “minimize” interceptions of non-pertinent communications is established by
statute. See 18 U.S.C. § 2518(5) (“Every order and extension thereof shall contain a provision that the authorization to
intercept shall be executed as soon as practicable, [and] shall be conducted in such a way as to minimize the interception
of communications not otherwise subject to interception under this chapter.”).
                                                              10
a search unreasonable, the District Court did not find the duration of the telephone surveillance here

unreasonable, in light of the relevant context. Id. at 286. Specifically, the District Court was persuaded

by the government’s representations that extensive monitoring was necessary because of (1) the “world-

wide, covert and diffuse nature” of the terrorist group targeted; (2) the use of foreign languages in the

monitored conversations; (3) the likelihood that the conversations were conducted in seemingly

innocuous code; (4) the minimization efforts made—in particular, the government’s decision to

transcribe only relevant conversations and its restrictions on the dissemination of El-Hage’s name; and

(5) the communal nature of the telephone lines in question among various al Qaeda operatives. Id.

Accordingly, the evidence resulting from the Kenyan searches was not suppressed, the case proceeded

to trial by jury, and El-Hage was convicted, as described more fully in In re Terrorist Bombings of U.S.

Embassies in East Africa, __ F.3d __ (2d Cir. 2008).

D.      Post-Conviction Rulings

        In a post-conviction motion, El-Hage challenged the District Court’s decision not to suppress

the evidence resulting from the Kenyan searches. He contended that (1) the finding of good faith was

erroneous, (2) the foreign intelligence exception did not apply because the government’s motive for the

Kenyan searches was primarily for the purposes of a criminal investigation, and (3) a warrant should

have been obtained for the search of his computer, which had been seized from his Nairobi home. See

United States v. Bin Laden, No. 98 Cr. 1023, 2001 WL 1160604, at *2-6 (S.D.N.Y. Oct. 2, 2001).

Adhering to its pretrial ruling, the District Court rejected El-Hage’s contentions and denied the motion.

Id.

        Over two years later, El-Hage filed another post-conviction motion, contending that “new

evidence” supported his request to suppress the evidence from Kenya. In this motion, El-Hage relied

on the then-recently issued July 24, 2003 Report of the United States Senate Select Committee on


                                                       11
Intelligence and the United States House of Representatives Permanent Select Committee on

Intelligence on the Joint Inquiry Into Intelligence Community Activities Before and After the Terrorist

Attacks of September 11, 2001, which documented certain errors made in various FISA applications

filed around the same time as the FISA-authorized surveillance of El-Hage’s Texas home. See United

States v. Bin Laden, No. 98 Cr. 1023, 2005 WL 287404, at *10 (S.D.N.Y. Feb. 7, 2005). Again urging the

District Court to revisit its suppression ruling, El-Hage maintained that this “new evidence” (1)

suggested that the primary purpose of the Kenyan searches was investigatory and (2) undermined the

finding that the government acted in good faith during the period of surveillance unauthorized by the

Attorney General. See id. Judge Kevin Thomas Duffy, to whom the case had been assigned for post-

judgment proceedings, denied the motion, observing that “the [suppression] motion El-Hage seeks to

reopen does not involve evidence gathered pursuant to a FISA warrant” and “any mistakes in FISA

applications are at best tangential and at worst totally irrelevant” to the Kenyan searches. Id. The

District Court concluded that the new evidence did not warrant reconsideration of the suppression

ruling. Id.

                                          II.    DISCUSSION

A.      In Cam e ra, Ex Parte Review of Evidence

        As a preliminary matter, we address El-Hage’s objection to the District Court’s resolution of his

suppression motion on the basis of an in camera, ex parte review of evidence submitted by the

government. El-Hage argues strenuously that without an evidentiary hearing the District Court could

not properly evaluate the merits of his motion. Specifically, El-Hage contends that had he been

permitted access to those materials and given an opportunity to be heard with regard to them, he would

have argued that (1) the majority of the intercepted communications were unrelated to national

security, (2) the government failed to limit (or “minimize”) its surveillance of irrelevant


                                                     12
communications, (3) the search of his Kenyan home was pursuant to a criminal investigation and not

part of an effort to gather foreign intelligence, and (4) the surveillance was not conducted in “good

faith on any level.” El-Hage Br. 165-73, 185-86. The District Court’s failure to hold a hearing, El-

Hage urges, cast aside the integral role of the adversarial process in determining the primary purpose of

the surveillance and whether the government acted in good faith. We disagree. In light of the limited

factual inquiry into evidence of consequence to national security that was necessary to resolve El-

Hage’s motion and because the legal issues were “thoroughly briefed by the parties,” Bin Laden, 126 F.

Supp. 2d at 287, we see no error—much less an abuse of discretion—in the District Court’s decision to

review in camera the government’s ex parte submissions.

        The denial of a defendant’s request for a suppression hearing is reviewed for abuse of

discretion. See, e.g., United States v. Pena, 961 F.2d 333, 339 (2d Cir. 1992). Under our precedents, “an

evidentiary hearing on a motion to suppress ordinarily is required if the moving papers are sufficiently

definite, specific, detailed, and nonconjectural to enable the court to conclude that contested issues of

fact going to the validity of the search are in question.” United States v. Watson, 404 F.3d 163, 167 (2d

Cir. 2005) (internal quotation marks omitted). Nevertheless, under certain circumstances an evidentiary

hearing need not be held, provided that “in camera procedures will adequately safeguard the

defendant’s Fourth Amendment rights” and that “accurate resolution of the factual issues would not

have been materially advanced by either disclosure of the information to the defendant or an adversary

hearing.” United States v. Ajlouny, 629 F.2d 830, 839 (2d Cir. 1980) (citing Taglianetti v. United States, 394

U.S. 316, 317-18 (1969)).

        In Ajlouny, as here, the defendant moved to suppress evidence obtained through warrantless

foreign electronic surveillance. Id. at 837-38. In opposition to that motion, the government submitted

records of the relevant surveillance to the District Court “ex parte for in camera inspection, with a


                                                      13
request not to disclose them to the defendant” because the “disclosure of the sealed materials ‘would

prejudice the national interest.’” Id. at 838. On the basis of the District Court’s in camera, ex parte

review of the government’s evidence, it denied the defendant’s motion, finding that “the statements,

though obtained without a warrant, were lawfully recorded during the course of foreign intelligence

surveillance of legitimate concern to the national security.” Id. (internal quotation marks omitted). In

an opinion by Judge Newman, we upheld the District Court’s decision to deny the defendant’s

suppression motion without a hearing, “conclud[ing] that the in camera procedures employed by [the

District Court] in this case were adequate for purposes of determining the lawfulness of the [Federal

Bureau of Investigation’s (“FBI”)] surveillance of the defendant.” Id. at 839. Significantly, we observed

that “[t]he issues of whether the surveillance was conducted for national security and foreign

intelligence purposes and whether it was reasonable in scope, were limited in nature and were not

dependent on a painstaking search through ‘a large volume of factual materials.’” Id. (quoting Alderman

v. United States, 394 U.S. 165, 183-84 (1969)). Other courts of appeals have reached similar conclusions.

See, e.g., United States v. Belfield, 692 F.2d 141, 149 (D.C. Cir. 1982) (noting that “it has constantly been

held that the legality of electronic, foreign intelligence surveillance may, even should, be determined on

an in camera, ex parte basis”) (collecting cases).

        As in Ajlouny, the suppression motion at issue here involved a “limited” factual inquiry into the

purpose and scope of the contested surveillance based on evidence relating to national security. As

referenced above, the District Court observed that “the issues raised by El-Hage’s motion were

predominantly legal questions and the fact-based inquiry [into whether the surveillance was conducted

for foreign intelligence purposes or law enforcement purposes] was limited.” Bin Laden, 126 F. Supp.

2d at 287. In addition, the District Court found “persuasive [the government’s] arguments about [an]

ongoing threat posed by al Qaeda and the potentially damaging impact of disclosure [of the surveillance


                                                       14
records] on existing foreign intelligence operations.” Id. Our own review of the record persuades us of

the correctness of the conclusions of the District Court with respect to the limited nature of the inquiry

into the purpose of the surveillance and the need, at the time, to keep the government’s submissions

confidential.

        In reaching this conclusion, we do not minimize El-Hage’s valid interest in examining the

government’s evidence and challenging the government’s assertions. Nor do we doubt the utility of the

adversary process to determine facts or ventilate legal arguments in the normal course. Nevertheless,

the imperatives of national security and the capacity of “in camera procedures [to] adequately safeguard

[El-Hage’s] Fourth Amendment rights,” Ajlouny, 629 F.2d at 839, weighed against holding an

evidentiary hearing under these circumstances. See Belfield, 692 F.2d at 149 (“[I]n a field as delicate and

sensitive as foreign intelligence gathering, as opposed to domestic, criminal surveillance, there is every

reason why the court should proceed in camera and without disclosure to determine the legality of a

surveillance.” (internal citation and quotation marks omitted)). Accordingly, we conclude that the

District Court’s decision to resolve El-Hage’s suppression motion without a hearing does not constitute

error, much less an abuse of discretion.

B.      The District Court’s Denial of El-Hage’s Motion to Suppress Evidence

        1.      Standard of Review

        We review de novo the legal issues raised on a motion to suppress evidence. See, e.g., United States

v. Rommy, 506 F.3d 108, 128 (2d Cir. 2007); United States v. Casado, 303 F.3d 440, 443 (2d Cir. 2002). We

review a district court’s factual findings for clear error, viewing the evidence in the light most favorable

to the government. Casado, 303 F.3d at 443.

        2.      Extraterritorial Application of the Fourth Amendment

        In order to determine whether El-Hage’s suppression motion was properly denied by the


                                                     15
District Court, we must first determine whether and to what extent the Fourth Amendment’s

safeguards apply to overseas searches involving U.S. citizens. In United States v. Toscanino, a case

involving a Fourth Amendment challenge to overseas wiretapping of a non-U.S. citizen, we observed

that it was “well settled” that “the Bill of Rights has extraterritorial application to the conduct abroad of

federal agents directed against United States citizens.” 500 F.2d 267, 280-81 (2d Cir. 1974); see also

United States v. Verdugo-Urquidez, 494 U.S. 259, 283 n.7 (1990) (Brennan, J., dissenting) (recognizing “the

rule, accepted by every Court of Appeals to have considered the question, that the Fourth Amendment

applies to searches conducted by the United States Government against United States citizens abroad”);

Rosado v. Civiletti, 621 F.2d 1179, 1189 (2d Cir. 1980) (considering a Fourth Amendment challenge to a

search conducted abroad by foreign authorities and observing in dicta that “the Bill of Rights does

apply extraterritorially to protect American citizens against the illegal conduct of United States agents”

(citing Reid v. Covert, 354 U.S. 1 (1957))). Nevertheless, we have not yet determined the specific

question of the applicability of the Fourth Amendment’s Warrant Clause to overseas searches.5 Faced

with that question now, we hold that the Fourth Amendment’s warrant requirement does not govern

searches conducted abroad by U.S. agents; such searches of U.S. citizens need only satisfy the Fourth

Amendment’s requirement of reasonableness.

         The Fourth Amendment to the U.S. Constitution protects “[t]he right of the people to be

secure in their persons, houses, papers, and effects, against unreasonable searches and seizures.” The

Supreme Court has explained that “[i]t is a basic principle of Fourth Amendment law that searches and

seizures inside a home without a warrant are presumptively unreasonable.” Brigham City v. Stuart, 547

         5
            We interpret the statement in Toscanino that “[i]t is no answer to argue that the foreign country which is the
situs of the search does not afford a procedure for issuance of a warrant,” 500 F.2d at 280, as nothing more than a
rejection of the argument that the Fourth Amendment does not apply in foreign countries where U.S. agents cannot
obtain local search warrants. In addition, we observe that one of Toscanino’s holdings— that aliens may invoke the Fourth
Amendment against searches conducted abroad by the U.S. government, 500 F.2d at 280—is no longer valid in light of
Verdugo-Urquidez, 494 U.S. 259, which we discuss below.


                                                             16
U.S. 398, 403 (2006) (internal quotation marks omitted). “Nevertheless, because the ultimate

touchstone of the Fourth Amendment is ‘reasonableness,’ the warrant requirement is subject to certain

exceptions.” Id. (internal quotation marks omitted); see also Vernonia Sch. Dist. 47j v. Acton, 515 U.S. 646,

653 (1995) (“[A] warrant is not required to establish the reasonableness of all government searches.”);

Katz v. United States, 389 U.S. 347, 357 (1967) (recognizing exceptions). Familiar exceptions to the

warrant requirement arise from exigent circumstances, such as the risk of imminent destruction of

evidence or the “hot pursuit” of a fleeing suspect. See Brigham City, 547 U.S. at 403. Warrantless

searches are also permitted in connection with valid arrests, see Michigan v. DeFillippo, 443 U.S. 31, 35

(1979) (“[A]n arresting officer may, without a warrant, search a person validly arrested.”), and on a

consensual basis, see Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973) (“[O]ne of the specifically

established exceptions to the requirements of both a warrant and probable cause is a search that is

conducted pursuant to consent.”). Custodial “inventory searches” are also exempt from the warrant

requirement. See Colorado v. Bertine, 479 U.S. 367, 372 (1987). Exceptions have also been established for

searches conducted outside of criminal investigations. For example, disciplinary procedures in public

schools are not governed by a warrant requirement, see Acton, 515 U.S. at 653; neither are civil-service

drug-testing programs, see Nat’l Treasury Employees Union v. Von Raab, 489 U.S. 656, 666-67 (1989), nor

are searches conducted at international borders, United States v. Montoya De Hernandez, 473 U.S. 531, 537

(1985). Administrative searches, particularly those involving heavily regulated industries, may also be

exempt from the warrant requirement under certain circumstances. See New York v. Burger, 482 U.S.

691, 708-10 (1987). In these contexts, when the government “seeks to prevent the development of

hazardous conditions or to detect violations that rarely generate articulable grounds for searching any

particular place or person” the probable cause and warrant requirements give way to an evaluation of

reasonableness. Nat’l Treasury Employees Union, 489 U.S. at 668 (emphasis in original).


                                                     17
       The question of whether a warrant is required for overseas searches of U.S. citizens has not

been decided by the Supreme Court, by our Court, or, as far as we are able to determine, by any of our

sister circuits. While never addressing the question directly, the Supreme Court provided some

guidance on the issue in United States v. Verdugo-Urquidez, where the Court examined whether an alien

with “no voluntary attachment to the United States” could invoke the protections of the Fourth

Amendment to suppress evidence obtained through a warrantless search conducted in Mexico. 494

U.S. 259, 274-75 (1990). Relying on “the text of the Fourth Amendment, its history, and [the Court’s]

cases discussing the application of the Constitution to aliens and extraterritorially,” the Supreme Court

held that the Fourth Amendment affords no protection to aliens searched by U.S. officials outside of

our borders. Id. at 274. With respect to the applicability of the Warrant Clause abroad, the Court

expressed doubt that the clause governed any overseas searches conducted by U.S. agents, explaining

that warrants issued to conduct overseas searches “would be a dead letter outside the United States.”

Id. Elaborating on this observation in a concurring opinion, Justice Kennedy concluded:

       The absence of local judges or magistrates available to issue warrants, the differing and perhaps
       unascertainable conceptions of reasonableness and privacy that prevail abroad, and the need to
       cooperate with foreign officials all indicate that the Fourth Amendment’s warrant requirement
       should not apply in Mexico as it does in this country.

Id. at 278. Both Justice Stevens, in a concurring opinion, and Justice Blackmun, in dissent, also took a

dim view of applying the Warrant Clause to searches conducted abroad, noting that U.S. judicial

officers have no power to issue such warrants. See id. at 279 (Stevens, J., concurring) (“I do not believe

the Warrant Clause has any application to searches of noncitizens’ homes in foreign jurisdictions

because American magistrates have no power to authorize such searches.”); id. at 297 (Blackmun, J.,

dissenting) (“[A]n American magistrate’s lack of power to authorize a search abroad renders the

Warrant Clause inapplicable to the search of a noncitizen’s residence outside this country.”).

Accordingly, in Verdugo-Urquidez, seven justices of the Supreme Court endorsed the view that U.S.

                                                    18
courts are not empowered to issue warrants for foreign searches. But see id. at 294-96 (Brennan, J.

dissenting) (rejecting this argument).

         These observations and the following reasons weigh against imposing a warrant requirement on

overseas searches.

         First, there is nothing in our history or our precedents suggesting that U.S. officials must first

obtain a warrant before conducting an overseas search. El-Hage has pointed to no authority—and we

are aware of none—directly supporting the proposition that warrants are necessary for searches

conducted abroad by U.S. law enforcement officers or local agents acting in collaboration with them;

nor has El-Hage identified any instances in our history where a foreign search was conducted pursuant

to an American search warrant.6 This dearth of authority is not surprising in light of the history of the

Fourth Amendment and its Warrant Clause as well as the history of international affairs. As the

Verdugo-Urquidez Court explained, “[w]hat we know of the history of the drafting of the Fourth

Amendment . . . suggests that its purpose was to restrict searches and seizures which might be

conducted by the United States in domestic matters.” 494 U.S. at 266. In addition, the Warrant Clause

appears to have been invested with a meaning at the time of the drafting that differs significantly from

our modern view of the requirement. Justice White observed that “at the time of the Bill of Rights, the

warrant functioned as a powerful tool of law enforcement rather than as a protection for the rights of

criminal suspects,” and “it was the abusive use of the warrant power, rather than any excessive zeal in

the discharge of peace officers’ inherent authority, that precipitated the Fourth Amendment.” Payton v.



         6
           We note, however, that pursuant to Army Regulation 190-53, military police seeking to intercept the overseas
communications (i.e., obtain a “wiretap”) of individuals not subject to the Uniform Code of Military Justice, “may[,] if
appropriate, recommend that a judicial warrant be sought from a court of competent jurisdiction.” Army Reg. 190-53
§ 2-2(b).

          While we cannot say that the practices of foreign governments have any bearing on the constitutionality of a
similar practice by our government, we find it notable that El-Hage has not pointed to any instance in which another
country imposed any comparable requirements on its own law enforcement officers.
                                                             19
New York, 445 U.S. 573, 604-14 (1980) (White, J., dissenting) (documenting the history of the Fourth

Amendment’s warrant requirement). Accordingly, we agree with the Ninth Circuit’s observation that

“foreign searches have neither been historically subject to the warrant procedure, nor could they be as a

practical matter.” United States v. Barona, 56 F.3d 1087, 1092 n.1 (9th Cir. 1995).7

         Second, nothing in the history of the foreign relations of the United States would require that

U.S. officials obtain warrants from foreign magistrates before conducting searches overseas or, indeed,

to suppose that all other states have search and investigation rules akin to our own. As the Supreme

Court explained in Verdugo-Urquidez:

         For better or for worse, we live in a world of nation-states in which our Government must be
         able to function effectively in the company of sovereign nations. Some who violate our laws
         may live outside our borders under a regime quite different from that which obtains in this
         country. Situations threatening to important American interests may arise halfway around the
         globe, situations which in the view of the political branches of our Government require an
         American response with armed force. If there are to be restrictions on searches and seizures
         which occur incident to such American action, they must be imposed by the political branches
         through diplomatic understanding, treaty, or legislation.

494 U.S. at 275 (internal citation, quotation marks and brackets omitted). The American procedure of


          7
            A U.S. citizen who is a target of a search by our government executed in a foreign country is not without
constitutional protection— namely, the Fourth Amendment’s guarantee of reasonableness which protects a citizen from
unwarranted government intrusions. See Part II.B.3, post; see, e.g., Griffin v. Wisconsin, 483 U.S. 868, 872-75 (1987);
Michigan v. DeFillippo, 443 U.S. at 35. Indeed, in many instances, as appears to have been the case here, searches targeting
U.S. citizens on foreign soil will be supported by probable cause.

           The interest served by the warrant requirement in having a “neutral and detached magistrate” evaluate the
reasonableness of a search is, in part, based on separation of powers concerns— namely, the need to interpose a judicial
officer between the zealous police officer ferreting out crime and the subject of the search. Cf. Wong Sun v. United States,
371 U.S. 471, 481-82 (1963) (“The arrest warrant procedure serves to insure that the deliberate, impartial judgment of a
judicial officer will be interposed between the citizen and the police, to assess the weight and credibility of the
information which the complaining officer adduces as probable cause.”); Johnson v. United States, 333 U.S. 10, 14 (1948)
(“Any assumption that evidence sufficient to support a magistrate’s disinterested determination to issue a search warrant
will justify the officers in making a search without a warrant would reduce the Amendment to a nullity and leave the
people’s homes secure only in the discretion of police officers.”). These interests are lessened in the circumstances
presented here for two reasons. First, a domestic judicial officer’s ability to determine the reasonableness of a search is
diminished where the search occurs on foreign soil. Second, the acknowledged wide discretion afforded the executive
branch in foreign affairs ought to be respected in these circumstances.

         A warrant serves a further purpose in limiting the scope of the search to places described with particularity or
“the persons or things to be seized” in the warrant. U.S. Const. amend. IV. In the instant case, we are satisfied that the
scope of the searches at issue was not unreasonable. See Parts II.B.3, post.
                                                              20
issuing search warrants on a showing of probable cause simply does not extend throughout the globe

and, pursuant to the Supreme Court’s instructions, the Constitution does not condition our

government’s investigative powers on the practices of foreign legal regimes “quite different from that

which obtains in this country.” Id.

         Third, if U.S. judicial officers were to issue search warrants intended to have extraterritorial

effect, such warrants would have dubious legal significance, if any, in a foreign nation. Cf. The Schooner

Exchange v. M’Faddon, 11 U.S. 116, 135 (1812) (“The jurisdiction of the nation within its own territory is

necessarily exclusive and absolute. It is susceptible of no limitation not imposed by itself.”). As a

District Court in this Circuit recently observed, “it takes little to imagine the diplomatic and legal

complications that would arise if American government officials traveled to another sovereign country

and attempted to carry out a search of any kind, professing the authority to do so based on an

American-issued search warrant.” United States v. Vilar, No. 05-CR-621, 2007 WL 1075041, at *52

(S.D.N.Y. Apr. 4, 2007). We agree with that observation. A warrant issued by a U.S. court would

neither empower a U.S. agent to conduct a search nor would it necessarily compel the intended target

to comply.8 It would be a nullity, or in the words of the Supreme Court, “a dead letter.”

Verdugo-Urquidez, 494 U.S. at 274.

         Fourth and finally, it is by no means clear that U.S. judicial officers could be authorized to issue



         8
             A warrant represents the delegation of the authority of the government to its agent to execute a search on the
property identified therein. The subject of a validly issued search warrant has no right to resist the search. See, e.g., Bumper
v. North Carolina, 391 U.S. 543, 550 (1968) (“When a law enforcement officer claims authority to search a home under a
warrant, he announces in effect that the occupant has no right to resist the search.”); United States v. Bullock, 71 F.3d 171,
176 n.4 (5th Cir. 1995) (“[The subject of a search warrant] had no right to resist execution of a search warrant.”); Gasho v.
United States, 39 F.3d 1420, 1432 n.12 (9th Cir. 1994) (“We recognize that a citizen has no right to resist a search or
seizure pursuant to a warrant.”); cf. 18 U.S.C. § 2231(a) (“Whoever forcibly assaults, resists, opposes, prevents, impedes,
intimidates, or interferes with any person authorized to serve or execute search warrants or to make searches and
seizures while engaged in the performance of his duties with regard thereto or on account of the performance of such
duties, shall be fined under this title or imprisoned not more than three years, or both.”); id. § 3109 (“The officer may
break open any outer or inner door or window of a house, or any part of a house, or anything therein, to execute a
search warrant, if, after notice of his authority and purpose, he is refused admittance or when necessary to liberate
himself or a person aiding him in the execution of the warrant.”).
                                                                21
warrants for overseas searches, cf. Weinberg v. United States, 126 F.2d 1004, 1006 (2d Cir. 1942) (statute

authorizing district court to issue search warrants construed to limit authority to the court’s territorial

jurisdiction), although we need not resolve that issue here.

         For these reasons, we hold that the Fourth Amendment’s Warrant Clause has no extraterritorial

application and that foreign searches of U.S. citizens conducted by U.S. agents are subject only to the

Fourth Amendment’s requirement of reasonableness.9

         The District Court’s recognition of an exception to the warrant requirement for foreign

intelligence searches finds support in the pre-FISA law of other circuits. See United States v. Truong Dinh

Hung, 629 F.2d 908, 913 (4th Cir. 1980); United States v. Buck, 548 F.2d 871, 875 (9th Cir. 1977); United

States v. Butenko, 494 F.2d 593, 605 (3d Cir. 1974); United States v. Brown, 484 F.2d 418, 426 (5th Cir.

1973). We decline to adopt this view, however, because the exception requires an inquiry into whether

the “primary purpose” of the search is foreign intelligence collection. See Bin Laden, 126 F. Supp. 2d at

277. This distinction between a “primary purpose” and other purposes is inapt. As the U.S. Foreign

Intelligence Surveillance Court of Review has explained:

         [The primary purpose] analysis, in our view, rested on a false premise and the line the court
         sought to draw was inherently unstable, unrealistic, and confusing. The false premise was the
         assertion that once the government moves to criminal prosecution, its ‘foreign policy concerns’
         recede. . . . [T]hat is simply not true as it relates to counterintelligence. In that field the
         government’s primary purpose is to halt the espionage or terrorism efforts, and criminal
         prosecutions can be, and usually are, interrelated with other techniques used to frustrate a
         foreign power’s efforts.

In re Sealed Case No. 02-001, 310 F.3d 717, 743 (Foreign Int. Surv. Ct. Rev. 2002).

         In addition, the purpose of the search has no bearing on the factors making a warrant

requirement inapplicable to foreign searches—namely, (1) the complete absence of any precedent in

our history for doing so, (2) the inadvisability of conditioning our government’s surveillance on the


         9
           Because we conclude that the Warrant Clause has no extraterritorial application, we need not reach the
questions of whether the searches at issue meet the good faith exception to the exclusionary rule.
                                                            22
practices of foreign states, (3) a U.S. warrant’s lack of authority overseas, and (4) the absence of a

mechanism for obtaining a U.S. warrant. Accordingly, we cannot endorse the view that the normal

course is to obtain a warrant for overseas searches involving U.S. citizens unless the search is

“primarily” targeting foreign powers.

        3.      The Kenyan Searches Were Reasonable and Therefore Did Not Violate the Fourth
                Amendment.

        Turning to the question of whether the searches at issue in this appeal—the search of El-Hage’s

Nairobi home and the surveillance of his Kenyan telephone lines—were reasonable, we observe that

El-Hage does not explicitly contest the District Court’s reasonableness determination. It is nevertheless

apparent from his briefs on appeal that, in his view, the searches were unreasonable, largely for two

reasons. First, El-Hage insists that his Nairobi home deserves special consideration in light of the

home’s status as “the most fundamental bastion of privacy protected by the Fourth Amendment.” El-

Hage Br. 220. Second, he contends that the electronic surveillance was far broader than necessary

because it encompassed “[m]any calls, if not the predominant amount, [that] were related solely to

legitimate commercial purposes, and/or purely family and social matters.” Id. at 166.

        To determine whether a search is reasonable under the Fourth Amendment, we examine the

“totality of the circumstances” to balance “on the one hand, the degree to which it intrudes upon an

individual’s privacy and, on the other, the degree to which it is needed for the promotion of legitimate

governmental interests.” Samson v. California, 547 U.S. 843, 848 (2006) (quoting United States v. Knights,

534 U.S. 112, 118-19 (2001)) (internal quotation marks omitted). As discussed in greater detail below,

we conclude that the searches’ intrusion on El-Hage’s privacy was outweighed by the government’s

manifest need to monitor his activities as an operative of al Qaeda because of the extreme threat al

Qaeda presented, and continues to present, to national security. In light of these circumstances, the

Kenyan searches were reasonable, notwithstanding El-Hage’s objections, and therefore not prohibited

                                                     23
by the Fourth Amendment.

                  a.        The Search of El-Hage’s Home in Nairobi Was Reasonable

         El-Hage’s principal challenge to the reasonableness of the search of his Nairobi residence

appears to derive from Supreme Court precedents applying rigorous scrutiny to searches of a suspect’s

home. In Kyllo v. United States, for example, the Court explained: “At the very core of the Fourth

Amendment stands the right of a man to retreat into his own home and there be free from

unreasonable governmental intrusion. With few exceptions, the question whether a warrantless search

of a home is reasonable and hence constitutional must be answered no.” 533 U.S. 27, 31 (2001)

(internal citation and quotation marks omitted). The Supreme Court has expressed this long-held view

in numerous other decisions. See, e.g., Payton v. New York, 445 U.S. 573, 590 (1980) (“In terms that apply

equally to seizures of property and to seizures of persons, the Fourth Amendment has drawn a firm line

at the entrance to the house. Absent exigent circumstances, that threshold may not reasonably be

crossed without a warrant.”).

         This general proscription is not without limits. In United States v. Knights, for instance, after

balancing the relevant interests, the Court upheld a California statute requiring probationers to submit

to searches of their homes, among other locations, regardless of whether the searches are authorized by

a warrant or supported by probable cause. 534 U.S. 112, 114, 122 (2001);10 see also United States v. Reyes,

283 F.3d 446, 462 (2d Cir. 2002) (“[T]he probable cause requirements of the Fourth Amendment do

not apply to a federal probation officer conducting a home visit—a far less invasive form of

supervision than a search—pursuant to a convicted offender’s conditions of supervised release.”).


         10
             Applying the balancing test described above, the Court noted probationers’ diminished expectation of privacy
in light of their status as probationers and because they had been informed that, under the terms of probation, their
homes could be searched without warrants. Knights, 534 U.S. at 119-20. Examining the government’s interest, the Court
observed that it was two-fold: integrating probationers back into the community and preventing them from engaging in
further criminal conduct. Id. at 120-21. In light of the relative weight of the probationers’ and the government’s
respective interests, the Court held that “the balance of these considerations requires no more than reasonable suspicion
to conduct a search of this probationer’s house” and therefore upheld the search as reasonable. Id. at 212.
                                                             24
Accordingly, warrantless searches of homes, while subject to special scrutiny, are nevertheless also

subject to a balancing test—weighing an individual’s expectation of privacy against the government’s

need for certain information—for determining reasonableness under the Fourth Amendment. See, e.g.,

United States v. Newton, 369 F.3d 659, 668 (2d Cir. 2004).

          Applying that test to the facts of this case, we first examine the extent to which the search of

El-Hage’s Nairobi home intruded upon his privacy. The intrusion was minimized by the fact that the

search was not covert; indeed, U.S. agents searched El-Hage’s home with the assistance of Kenyan

authorities, pursuant to what was identified as a “Kenyan warrant authorizing [a search].” Bin Laden,

126 F. Supp. 2d at 269. The search occurred during the daytime, id. at 285, and in the presence of El-

Hage’s wife, id. at 269. At the conclusion of the search, an inventory listing the items seized during the

search was prepared and given to El-Hage’s wife. Id. at 269. In addition, the District Court found that

“[t]he scope of the search was limited to those items which were believed to have foreign intelligence

value and retention and dissemination of the evidence acquired during the search were minimized.” Id.

at 285.

          As described above, U.S. intelligence officers became aware of al Qaeda’s presence in Kenya in

the spring of 1996. Id. at 268-69. At about that time, they identified five telephone lines used by

suspected al Qaeda associates, one of which was located in the same building as El-Hage’s Nairobi

home; another was a cellular phone used by El-Hage. Id. After these telephone lines had been

monitored for several months, the Attorney General of the United States authorized surveillance

specifically targeting El-Hage. Id. That authorization was renewed four months later, and, one month

after that, U.S. agents searched El-Hage’s home in Nairobi. Id. This sequence of events is indicative of

a disciplined approach to gathering indisputably vital intelligence on the activities of a foreign terrorist

organization. U.S. agents did not breach the privacy of El-Hage’s home on a whim or on the basis of


                                                      25
an unsubstantiated tip; rather, they monitored telephonic communications involving him for nearly a

year and conducted surveillance of his activities for five months before concluding that it was necessary

to search his home. In light of these findings of fact, which El-Hage has not contested as clearly

erroneous, we conclude that the search, while undoubtedly intrusive on El-Hage’s privacy, was

restrained in execution and narrow in focus.

         Balanced against this restrained and limited intrusion on El-Hage’s privacy, we have the

government’s manifest need to investigate possible threats to national security. As the District Court

noted, al Qaeda “declared a war of terrorism against all members of the United States military

worldwide” in 1996 and later against American civilians. Id. at 269. The government had evidence

establishing that El-Hage was working with al Qaeda in Kenya. Id. On the basis of these findings of

fact, we agree with the District Court that, at the time of the search of El-Hage’s home, the

government had a powerful need to gather additional intelligence on al Qaeda’s activities in Kenya,11

which it had linked to El-Hage.

         Balancing the search’s limited intrusion on El-Hage’s privacy against the manifest need of the

government to monitor the activities of al Qaeda, which had been connected to El-Hage through a year

of surveillance, we hold that the search of El-Hage’s Nairobi residence was reasonable under the

Fourth Amendment.

                   b.        The Surveillance of El-Hage’s Kenyan Telephone Lines Was Also Reasonable.

         El-Hage appears to challenge the reasonableness of the electronic surveillance of the Kenyan

telephone lines on the grounds that (1) they were overbroad, encompassing calls made for commercial,

family or social purposes and (2) the government failed to follow procedures to “minimize”

surveillance. Indeed, pursuant to defense counsel’s analysis, “as many as 25 percent of the calls were


         11
             On the recognized threat posed by al Qaeda in the 1990s, see In re Terrorist Bombings of U.S. Embassies in East
Africa, __ F.3d __ (2d Cir. 2008).
                                                               26
either made by, or to” a Nairobi businessman not alleged to have been associated with al Qaeda. El-

Hage Br. 166. El-Hage also criticizes the government for retaining transcripts of irrelevant calls—such

as conversations between El-Hage and his wife about their children—despite the government’s

assurance to the District Court that the surveillance had been properly “minimized.” See United States v.

Ruggiero, 928 F.2d 1289, 1302 (2d Cir. 1991) (“[A]ny [electronic] interception ‘shall be conducted in such

a way as to minimize the interception of communications not otherwise subject to interception.’”

(quoting 18 U.S.C. § 2518(5))).

        It cannot be denied that El-Hage suffered, while abroad, a significant invasion of privacy by

virtue of the government’s year-long surveillance of his telephonic communications. The Supreme

Court has recognized that, like a physical search, electronic monitoring intrudes on “the innermost

secrets of one’s home or office” and that “[f]ew threats to liberty exist which are greater than that

posed by the use of eavesdropping devices.” Berger v. New York, 388 U.S. 41, 63 (1967); cf. Katz v. United

States, 389 U.S. 347, 352-54 (1967). For its part, the government does not contradict El-Hage’s claims

that the surveillance was broad and loosely “minimized.” Instead, the government sets forth a variety

of reasons justifying the breadth of the surveillance. These justifications, regardless of their merit, do

not lessen the intrusion El-Hage suffered while abroad, and we accord this intrusion substantial weight

in our balancing analysis.

        Turning to the government’s interest, we encounter again the self-evident need to investigate

threats to national security presented by foreign terrorist organizations. When U.S. intelligence learned

that five telephone lines were being used by suspected al Qaeda operatives, see Bin Laden, 126 F. Supp.

2d at 286, the need to monitor communications traveling on those lines was paramount, and we are

loath to discount—much less disparage—the government’s decision to do so.

        Our balancing of these compelling, and competing, interests turns on whether the scope of the


                                                     27
intrusion here was justified by the government’s surveillance needs. We conclude that it was, for at

least the following four reasons.

        First, complex, wide-ranging, and decentralized organizations, such as al Qaeda, warrant

sustained and intense monitoring in order to understand their features and identify their members. See

In re Sealed Case No. 02-001, 310 F.3d 717, 740-41 (Foreign Int. Surv. Ct. Rev. 2002) (“Less

minimization in the acquisition stage may well be justified to the extent . . . ‘the investigation is focusing

on what is thought to be a widespread conspiracy[,] [where] more extensive surveillance may be

justified in an attempt to determine the precise scope of the enterprise.’” (quoting Scott v. United States,

436 U.S. 128, 140 (1978) (alteration in original))); United States v. Hoffman, 832 F.2d 1299, 1308 (1st Cir.

1987) (“Where, as here, an investigation is focused largely on blueprinting the shape of the

conspiratorial wheel and identifying the spokes radiating from its hub, the need to allow latitude to

eavesdroppers is close to its zenith.”); United States v. Scott, 516 F.2d 751, 758 (D.C. Cir. 1975) (Because

the targets “were operating a fairly extensive narcotics business,” the court of appeals determined that

“thorough surveillance of their activities was necessary to disclose the extent of their conspiracy and the

identity of the conspirators.”).

        Second, foreign intelligence gathering of the sort considered here must delve into the

superficially mundane because it is not always readily apparent what information is relevant. Cf. United

States v. Rahman, 861 F. Supp. 247, 252-53 (S.D.N.Y. 1994) (recognizing the “argument that when the

purpose of surveillance is to gather intelligence about international terrorism, greater flexibility in

acquiring and storing information is necessary, because innocent-sounding conversations may later

prove to be highly significant, and because individual items of information, not apparently significant

when taken in isolation, may become highly significant when considered together over time”).

        Third, members of covert terrorist organizations, as with other sophisticated criminal


                                                     28
enterprises, often communicate in code, or at least through ambiguous language. See, e.g., United States v.

Salameh, 152 F.3d 88, 108 (2d Cir. 1998) (“Because Ajaj was in jail and his telephone calls were

monitored, Ajaj and Yousef spoke in code when discussing the bomb plot.”); United States v. Casamento,

887 F.2d 1141, 1190 (2d Cir. 1989) (recognizing that conspirators in a complex narcotics scheme spoke

in code); Hoffman, 832 F.2d at 1308; United States v. Truong Dinh Hung, 629 F.2d 908, 917 (4th Cir. 1980)

(“[W]hen the government eavesdrops on clandestine groups like this one, investigators often find it

necessary to intercept all calls in order to record possible code language or oblique references to the

illegal scheme.”); Scott, 516 F.2d at 758 (“[T]he conspirators used coded language and would

occasionally discuss irrelevant matters at the outset of a conversation.”); cf. Scott v. United States, 436 U.S.

128, 140 (1978) (observing that evaluations of whether surveillance has been properly minimized

require consideration of the particular circumstances of the wiretap). Hence, more extensive and

careful monitoring of these communications may be necessary.

        Fourth, because the monitored conversations were conducted in foreign languages, the task of

determining relevance and identifying coded language was further complicated. See In re Sealed Case, 310

F.3d at 741; cf. In re Audibility of Certain Recorded Conversations, 691 F. Supp. 588 (D. Conn. 1988)

(discussing difficulties inherent in making audibility determinations of evidence recorded in a language

other than English); cf. 18 U.S.C. § 2518(5) (“In the event the intercepted communication is in a code

or foreign language, and an expert in that foreign language or code is not reasonably available during

the interception period, minimization may be accomplished as soon as practicable after such

interception.”).

        Because the surveillance of suspected al Qaeda operatives must be sustained and thorough in

order to be effective, we cannot conclude that the scope of the government’s electronic surveillance

was overbroad. While the intrusion on El-Hage’s privacy was great, the need for the government to so


                                                      29
intrude was even greater. Accordingly, the electronic surveillance, like the search of El-Hage’s Nairobi

residence, was reasonable under the Fourth Amendment.

        In sum, because the searches at issue on this appeal were reasonable, they comport with the

applicable requirement of the Fourth Amendment and, therefore, El-Hage’s motion to suppress the

evidence resulting from those searches was properly denied by the District Court.

                                          III.   CONCLUSION

        To summarize, we hold:

        (1) The evidence obtained from the search of El-Hage’s Kenyan residence and the surveillance

of his Kenyan telephone lines was properly admitted at trial because (a) the Fourth Amendment’s

requirement of reasonableness—but not the Warrant Clause—applies to extraterritorial searches and

seizures of U.S. citizens, and (b) the searches of El-Hage’s Kenyan home and the surveillance of his

telephone lines were reasonable under the circumstances presented here; and

        (2) The District Court’s ex parte, in camera evaluation of evidence submitted by the government

in opposition to El-Hage’s suppression motion was appropriate in light of national security

considerations that militated in favor of maintaining the confidentiality of that evidence.

        For these reasons, and for those set forth in In re Terrorist Bombings of U.S. Embassies in East

Africa, __ F.3d __ (2d Cir. 2008), the judgment of conviction entered by the District Court against El-

Hage is AFFIRMED in all respects except that the sentence is VACATED, and the case is

REMANDED to the District Court for the sole purpose of resentencing El-Hage as directed in In re

Terrorist Bombings of U.S. Embassies in East Africa,, __ F.3d __ (2d Cir. 2008).




                                                      30